OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management 1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end: September 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date July 6, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT ISSUER TICKER CUSIP MEETING DATE DESCRIPTION OF VOTE ISSUER V. SH VOTED? VOTE CAST WITH/ AGAINST MGMT Forest Labs FRX 8/9/2010 For the recommended Directors Issuer Yes Against Against Approval of the amendment to the 2007 equity incentive plan. Issuer Yes Against Against Approval of executive compensation philosophy, policies and procedures, all as more fully described in the proxy statement. Issuer Yes Against Against Ratification of the selection of BDO Seidman, LLP as the company's independent registered public accounting firm. Issuer Yes For With Approval of the stockholder proposal to amend the bylaws of the company to provide for reimbursement of expenses incurred by a stockholder or group of stockholders in connection with nominating one or more director candidates in certain circumstances as described in proposal 5. Shareholder Yes Against With Mastercard Inc. MA 57636Q104 9/21/2010 For the recommended Directors Issuer Yes Against Against Amend and restate the Company's current certificate of incorporation to declassify the Board of Directors in phases and effect related changes in director vacancy and removal procedures. Issuer Yes For With Amend and restate the company's current certificate of incorporation to eliminate a supermajority voting requirement for amending the company's cert. of incorporation. Issuer Yes For With Amend and restate the company's current certificate of incorporation to revise requirements applicable to the composition of the Board of Directors. Issuer Yes For With Amend and restate the company's current certificate of incorporation to revise requirements applicable to the ownership of the Company's stock and delete related obsolete provisions. Issuer Yes For With Approval of the adjournment of the annual meeting, if necessary or appropriate, to solicit additional proxies if there are not sufficient votes to approve each of the proposals comprising Proposal 1 at the time of the annual meeting. Issuer Yes For With Re-Approval of the Company's Senior Executive Annual Incentive Compensation Plan. Issuer Yes Against Against Ratificatin of the appointment of PriceWaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the Company for 2010. Issuer Yes For With DeVry Inc. DV 11/10/2010 For the recommended Directors Issuer Yes Against Against Ratification of selection of Pricewaterhousecoopers LLP as independent registered public accounting firm. Issuer Yes For With Approval of amended and restated DeVry Inc. incentive plan of 2005. Issuer Yes Against Against Approval of stockholder proposal eliminating medically unnecessary surgeries, if properly presented at the annual meeting of stockholders. Shareholder Yes Against With Abbott Laboratories ABT 4/29/2011 For the recommended Directors Issuer Yes Against Against Ratification of Deloitte & Touche LLP as auditors Issuer Yes For With Say on Pay; An advisory vote on the approval of executive compensation Issuer Yes For With Say When on Pay; An advisory vote on the approval of the frequency of shareholder votes on executive compensation. Issuer Yes For With Shareholder proposal on Pharmaceutical pricing. Shareholder Yes Against With Encana Corp. ECA 4/20/2011 For the recommended Directors Issuer No Appointment of Pricewaterhousecoopers LLP at a remuneration to be fixed by the board of directors. Issuer Yes For With Advisory vote approving the corporations approach to executive compensation (as described on pg 12 of the accompanying info circular.) Issuer Yes For With Cephalon, Inc. CEPH 5/10/2011 For the recommended Directors Issuer Yes Against Against Approval of an amendment and restatement of the 2011 equity compensation plan. Issuer Yes Against Against Ratification of appointment of Pricewaterhousecoopers LLP as independent registered public accountants for the year ending 12/31/11. Issuer Yes For With To approve an advisory resolution regarding executive compensation. Issuer Yes For With To vote on an advisory basis regarding the frequency of advisory stockholder votes regarding executive compensation. Issuer Yes For With Medicis Pharmaceutical MRX 5/17/2011 For the recommended Directors Issuer Yes Against Against Ratification of the selection of Ernst & Young LLP as independent auditors of Medicis for the FY ending Dec. 31st, 2011. Issuer Yes For With Advisory vote to approve the compensation of our named executive officers as described in the proxy materials. Issuer Yes Against Against Advisory vote to approve the frequency of future votes on our executive compensation. Issuer Yes Against Against Approval of the amendment and restatement of the Medicis 2006 incentive award plan. Issuer Yes Against Against Anadarko Petroleum APC 5/17/2011 For the recommended Directors Issuer Yes Against Against Ratification of appointment of KPMG LLP as independent auditor. Issuer Yes For With Advisory vote on named executive officer compensation Issuer Yes For With Advisory vote on the frequency of future advisory votes on named executive officer compensation. Issuer Yes Against Against Stockholder proposal - gender identity non-discrimination policy. Shareholder Yes Against With Stockholder proposal - adoption of policy of independent director chairman. Shareholder Yes Against With Stockholder proposal - adoption of policy on accelerated vesting of equity awards. Shareholder Yes Against With Stockholder proposal - report on political contributions. Shareholder Yes Against With El Dorado Gold Corp. EGO 5/5/2011 For the recommended Directors Issuer No Appoint KPMG LLP as independent auditor. Issuer Yes For With Authorize the directors to set the auditors pay, if KPMG is reappointed as the independent auditor. Issuer Yes For With Approve the ordinary resolution set out on page 21 of the mgmt proxy circular approving the amended and restated incentive stock option plan for employees, consultants and advisors and the amended and restated incentive stock option plan for officers and directors. Issuer Yes Against Against Medco Health Solutions MHS 58405U102 5/24/2011 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of Pricewaterhousecoopers LLP as the independent registered public accounting firm of the Company for the 2011 fiscal year. Issuer Yes For With Approval of amendments to the Company's Certificate of Incorporation Issuer Yes For With Approval of the Company's amended and restated stock Incentive plan Issuer Yes Against Against Approval of an advisory vote on the compensation of the Company's named executive officers Issuer Yes For With Approval of an advisory vote on the frequency of a shareholder advisory vote on the compensation of the Company's named executive officers Issuer Yes 2 Years Against Shareholder proposal regarding executive equity holding requirements Shareholder Yes Against With The Hartford Financial Services Group HIG 5/18/2011 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the company for the fiscal year ending 12/31/11. Issuer Yes For With Management proposal to approve on a non-binding, advisory basis, the compensation of the company's named executive officers. Issuer Yes For With Management proposal to select on a non binding advisory basis, the preferred frequency for the advisory vote on named executive officer compensation. Issuer Yes 1 Year With Merck & Co. MRK 58933Y105 5/24/2011 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of the companys independent registered public accounting firm for 2011. Issuer Yes For With Advisory vote on executive compensation Issuer Yes For With Advisory vote on the frequency of future votes on executive compensation Issuer Yes 1 Year Against Clean Energy Fuels Corp. CLNE 5/25/2011 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending 12/31/11. Issuer Yes For With Advisory, non-binding vote on executive compensation. Issuer Yes For With To recommend, by advisory, non-binding vote, the frequency of votes on executive compensation. Issuer Yes 1 Year Against Approval of amendment to amended & restated 2006 equity incentive plan to increase the aggregate number of shares under the plan by 3,000,000. Issuer Yes Against Against Approval of amendment to directors warrant. Issuer Yes Against Against Dendreon Corp. DNDN 24823Q107 4/21/2011 For the recommended Directors Issuer Yes Against Against Approval of the ratification of the selection of Ernst & Young LLP as the company's independent registered public accounting firm for the current year. Issuer Yes For With To recommend, on an advisory basis, the approval of the company's overall executive compensation program. Issuer Yes For With To recommend, on an advisory basis, the frequency of an advisory vote on executive compensation. Issuer Yes 1 Year With Seabright Holdings SBX 5/17/2011 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm for the year ending 12/31/11. Issuer Yes For With Say on Pay- an advisory vote on compensation of our named executive officers. Issuer Yes For With Say When on Pay - an advisory vote on the frequency of a stockholder vote on the compensation of our named executive officers. Issuer Yes 1 Year With Lincoln National Corp. LNC 5/26/2011 For the recommended Directors Issuer Yes Against Against To ratify the appointment of Ernst & Young LLP as the company's independent public accounting firm for 2011. Issuer Yes For With To aprove an amendment to the company's restated articles of incorporation to allow shareholders to amend the bylaws. Issuer Yes For With To approve an advisory proposal on the company's 2010 executive compensation as disclosed in the proxy statement. Issuer Yes For With To respond to an advisory proposal regarding the frequency (1,2, or 3 yrs) of future advisory proposals on the company's executive compensation. Issuer Yes 1 Year With Skechers USA, Inc. SKX 5/25/2011 For the recommended Directors Issuer No Advisory vote on compensation of named executive officers. Issuer Yes For With Advisory vote on frequency of vote on compensation of named executive officers. Issuer Yes 1 Year Against Re-Approval of the 2006 annual incentive compensation plan. Issuer Yes Against Against Petrohawk Energy HK 5/18/2011 For the recommended Directors Issuer No Approval of the compensation of our named executive officers. Issuer Yes For With Recommendation of the frequency of a stockholder vote to approve the compensation of our named executive officers. Issuer Yes 1 Year With Approval of amendments to our 3rd amended and restated 2004 employee incentive plan. Issuer Yes Against Against Ratification of the appointment of Deloitte & Touche LLP as our independent registered public accountants for 2011. Issuer Yes For With JPMorgan Chase & Co. JPM 46625H100 5/17/2011 For the recommended Directors Issuer Yes Against Against Appointment of independent registered public accounting firm. Issuer Yes For With Advisory vote on executive compensation Issuer Yes For With Advisory vote on frequency of advisory vote on executive compensation. Issuer Yes 1 Year With Approval of Amendment to long term incentive plan. Issuer Yes Against Against Political non-partisanship Shareholder Yes Against With Shareholder action by written consent Shareholder Yes Against With Mortgage loan servicing Shareholder Yes Against With Political contributions Shareholder Yes Against With Genocide free investing Shareholder Yes Against With Independent lead director Shareholder Yes Against With Anadarko Petroleum APC 5/17/2011 For the recommended Directors Issuer Yes Against Against Ratification of appointment of KPMG LLP as independent auditor. Issuer Yes For With Advisory vote on named executive officer compensation. Issuer Yes For With Advisory vote on the frequency of future advisory votes on named executive officer compensation. Issuer Yes 1 Year Against Stockholder proposal - gender identity non-discrimination policy. Shareholder Yes Against With Adoption of policy of independent director chairman. Shareholder Yes Against With Adoption of policy on accelerated vesting of equity plans. Shareholder Yes Against With Report on political contributions. Shareholder Yes Against With Agenus Inc. AGEN 00847G101 6/15/2011 For the recommended Directors Issuer Yes Against Against To approve an amendment to our amended and restated certificate of incorporation to effect a reverse stock split of the company's common stock at the discretion of the board of directors. Issuer Yes Against Against To approve an amendment to our directors deferred compensation plan (as amended) to increase the number of shares authorized for issuance under such a plan. Issuer Yes Against Against To ratify the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending 12/31/11. Issuer Yes For With To approve, in a non-binding advisory vote, the compensation of the company's named executive officers. Issuer Yes For With To hold an advisory vote on the frequency of future advisory votes on the compensation of the company's named executive officers. Issuer Yes 1 Year Against Mastercard Inc. MA 57636Q104 6/7/2011 For the recommended Directors Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes For With Advisory vote on frequency of holding future advisory votes on executive compensation Issuer Yes 1 Year With Ratification of the appointment of Pricewaterhousecoopers LLP as the independent registered public accounting firm for the company for 2011. Issuer Yes For With Seabridge Gold SA 6/29/2011 For the recommended Directors Issuer No Appointment of KPMG LLP as auditors of the corporation for the ensuing year. Issuer Yes For With To authorize the Directors to fix the auditors renumeration. Issuer Yes For With To approve an increase in the number of shares reserved for issue under the company's stock option plan by 1,350,000 shares. Issuer Yes Against Against To approve grants of 550,000 stock options in total to directors as more particularly set out in the management proxy circular in respect of the meeting. Issuer Yes Against Against To approve a grant of 150,000 stock options to the new chief financial officer of the corporation as more particularly set out in the management proxy circular in respect of the meeting. Issuer Yes Against Against To approve a proposed grant of 50,000 stock options to a proposed new director as more particularly set out in the management proxy circular in respect of the meeting. Issuer Yes Against Against To transact such other business as may properly come before the meeting. Issuer Yes For With
